J.M. Johnson, J.
¶33 (dissenting) — Herbert John Kier and two friends pulled over Qualagine Hudson while Hudson was driving his car. Kier and his friends approached and brandished guns in order to steal Hudson’s car. Once the car was parked and Hudson had exited, Kier turned his weapon on Carlos Ellison, who was in the passenger seat. Kier loudly ordered Ellison to get out and *815asked if he had any money. The issue here is what crimes were committed.
¶34 When Kier displayed a gun to rob Hudson of his car, Kier committed first degree robbery. RCW 9A.56.200(l)(a)(i)-(ii), formerly RCW 9A.56.200(l)(b) (1975). When Kier turned the gun on Ellison, he committed second degree assault. RCW 9A.36.021(1). I cannot agree with the majority that the jury somehow mistakenly found Ellison, riding in the passenger seat, was the (car) robbery victim, which would merge the two crimes and prevent Kier from two convictions. True, the jury instruction did not specifically tell the jury that Hudson was the one robbed of his car. Nevertheless, we defer to jury findings, and common sense dictates that when a car is stopped and stolen it is the driver (here owner), not the passenger, who is robbed. The passenger was later assaulted (albeit with the same weapon). Kier committed both crimes, and the jury found both.
¶35 Based on the jury instructions, the evidence the jury saw, the prosecutor’s arguments, the information, and common sense, I would hold that the prosecutor clearly elected, and the jury clearly found, two separate crimes. I respectfully dissent.
¶36 Starting with the jury instructions, the assault instruction specifically told the jury that Ellison was the assault victim. It did not name Hudson as the robbery victim, but did make clear that only one person was robbed. The instruction told the jury that, to convict, it would have to find that “the defendant unlawfully took personal property from the person or in the presence of another” and that “the taking was against the person’s will . . . .” Clerk’s Papers at 111 (emphasis added). According to the instructions then, only one of the two victims was robbed. I cannot agree with the majority that the instruction left “a reasonable jury to conclude that the robbery instruction applied equally to Hudson or Ellison, or both.” Majority at 812. The instruction allowed the jury to convict for one victim. That *816victim of robbery was the owner/driver (who had a prominent sign in the car window offering its sale).
¶37 The prosecutor also had made the choice clear. He said, in closing, that “Herbert Kier committed robbery in the first degree when he put that handgun into the chest of [Hudson] and stole his 1990 Cadillac.” Report of Proceedings (RP) (July 15,1999) at 74-75.1 agree with the majority that we cannot consider this statement in isolation, but neither may we blithely disregard it. The argument emphasized to the jury what had been obvious from the evidence: one person was robbed of his car, and it was the person who was driving the car.
¶38 The evidence on which the majority relies does not dispel this. The jury heard from two police officers who testified that, immediately after the robbery, Ellison said he was carjacked. Indeed, Ellison himself testified that “we got carjacked.” RP (July 14, 1999) at 45. This is not proof that the jury found Ellison to be the (car) robbery victim. After all, Ellison was 16 years old, and he was not driving. It is not likely the jury took his statement as evidence that Ellison, and not Hudson, was the one robbed. Both victims told the jury that Hudson owned and was driving the car. Id. at 47, 52, 65.
¶39 The filed criminal information also made the prosecutor’s election clear. The majority disregards that information, but a court cannot disregard this formal filing. “ ‘If by reference to the record, particularly the information, the verdict can be explained or the absent detail can be shown, it is sufficient to sustain the judgment.’ ” State v. Tugas, 37 Wn.2d 236, 248, 222 P.2d 817 (1950) (emphasis added) (quoting State v. Domanski, 9 Wn.2d 519, 523, 115 P.2d 729 (1941) (citing 23 C.J.S. § 1398, at 1077-78)). The information provides further proof that the State made a clear election to allege Hudson as the robbery victim and Ellison as the assault victim.
¶40 The jury instructions, the arguments of the prosecutor, the evidence, and the information all support the jury’s finding that Hudson, not Ellison, was the robbery victim. *817And so does common sense. The instructions told the jury that Kier was charged with robbery and assault and that Ellison was the assault victim. It stands to reason that Hudson was the robbery victim — he owned the car that was robbed, he was driving, and Kier first approached and pointed a gun at his chest in his attempt to take the car. The instructions may leave a logical possibility that Ellison was the victim of both crimes (with the attendant logical result that Hudson was no victim at all), but logical possibility is not sufficient to trigger application of the rule of lenity. The possibility must also be realistic.
¶41 State v. Lane, 37 Wn.2d 145, 152, 222 P.2d 394 (1950) adopted this approach. “ ‘The jury’s intent is to be arrived at by regarding the verdict liberally, with all reasonable intendments in its support and with the sole view of ascertaining the meaning of the jury, and not under the technical rules of construction which are applicable to pleadings.’ ” Id. (quoting 53 Am. Jur. Trial § 1036, at 716 (1945)). Reasonable intendments dictate that the jury’s verdict was clear.
¶42 The jury instructions, the evidence, the information, and the prosecutor’s arguments point to what common sense confirms: when a car is stolen, it is the driver and owner, not the passenger, who is robbed. Pointing a gun and ordering a passenger out is a separate crime. Herbert John Kier committed two distinct crimes against two victims. He was charged with two distinct crimes, and the jury convicted. I would affirm the jury verdicts and these two convictions. I respectfully dissent.
Owens, J., concurs with J.M. Johnson, J.